Citation Nr: 9914019	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  93-26 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma



THE ISSUE

Whether the character of the appellant's discharge from his 
period of service from January 2, 1973 to November 12, 1975 
constitutes a bar to VA pension, compensation, or dependency 
and indemnity compensation benefits.  



REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

The appellant 


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The appellant had active military service from January 2, 
1973 to November 12, 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1992 Administrative Decision by 
the RO, which found that the appellant's discharge on 
November 12, 1975, that was issued as an undesirable 
discharge under other than honorable conditions, was 
considered to be a dishonorable discharge for VA purposes in 
that it was the result of his willful and persistent 
misconduct and constituted a bar to VA pension, compensation, 
or dependency and indemnity compensation benefits.  

In November 1993, the appellant's sworn testimony was 
obtained at a hearing before this Member of the Board sitting 
at the RO.  

In February 1996, the Board remanded the case for additional 
consideration.  



FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the appellant's claim on appeal has been 
obtained.  

2.  The appellant received treatment for acute schizophrenia, 
paranoid type, and a situational maladjustment disorder in 
November 1974; but no competent evidence has been submitted 
to show that he was insane at the time of his period of being 
absent without leave (AWOL) for 60 days from August 22, 1975 
to October 21, 1975 during service.  

3.  In November 1975, while on active duty, the appellant was 
issued an Undesirable Discharge Certificate, under conditions 
other than honorable, after he requested a discharge for the 
good of the service in lieu of trial by a special court-
martial for the 60-day period of AWOL, an offense punishable 
by a bad conduct or dishonorable discharge.  

4.  The appellant's period of AWOL in service has been 
determined to have constituted willful and persistent 
misconduct on his part.  



CONCLUSION OF LAW

The character of the appellant's discharge from service from 
January 2, 1973 to November 12, 1975 constitutes a bar to VA 
pension, compensation, or dependency and indemnity 
compensation benefits.  38 U.S.C.A. §§ 101, 1131, 5303, 5107, 
7104 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.1(n), 3.12, 
3.303, 3.354 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon review of the record, the Board finds that the 
appellant's claim is well grounded within the meaning of 
statutory and judicial construction; that is, he has 
presented a claim that is plausible.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  The Board is 
also satisfied that all relevant facts have been properly and 
sufficiently developed and that no further assistance is 
required to comply with the duty to assist the appellant 
mandated by 38 U.S.C.A. § 5107(a).  


I.  Factual Background

As noted hereinabove, the appellant served on active duty 
from January 2, 1973 to November 12, 1975, when he was given 
an Undesirable Discharge, under conditions other than 
honorable, after he requested a discharge for the good of the 
service in lieu of trial by a special court-martial for a 60-
day period of AWOL.  

A careful review of the service medical records, dated from 
December 1972 to October 1975, shows that the appellant was 
seen for complaints of nervousness and tension on January 11, 
1973.  His medication, which was noted to include Valium, was 
reported to have been of no benefit.  The appellant appeared 
tense on examination, and the impression was that of 
emotional disorder.  He was given 25 mg. of Thorazine, with 
directions to continue the Valium as well.  On psychiatric 
evaluation of the same date, the appellant was thought to 
have an anxiety state, probably a characterological problem.  

The appellant reported being in "fair health" on an annual 
service examination in May 1973.  Pertinent disability was 
not noted.  

In June 1973, during service, the appellant was seen on two 
separate occasions for complaints of nervousness and 
difficulty sleeping, and dizziness with difficulty sleeping.  
Mellaril medication was given to the appellant.  The 
appellant was next seen in August 1974 for hyperventilation.  

On October 8, 1974 service neuropsychiatric evaluation, the 
appellant was noted to have recurrent rage associated with 
high pitched tinnitus.  The provisional diagnosis was that of 
rule out epileptiform focus.  On October 31, 1974, the 
appellant received emergency treatment for what was thought 
to be an acute psychotic reaction versus hallucinogen 
overdose.  

On service hospital admission of November 1, 1974, a 
diagnosis of acute schizophrenia, paranoid type, moderate, 
was made, with notation that this was manifested by 
aggressive outbursts, presence of a delusional system, and 
looseness of associations; minimal stress, routine peacetime 
duty in Europe, recent arrival in Germany; moderate 
predisposition, previous psychiatric treatment; no impairment 
for further military duty.  The appellant was discharged as 
improved.  

On November 12, 1974, service treatment for nervousness was 
given.  On examination, the appellant appeared slightly 
upset, and he was noted to have said that the medication was 
not really helping.  He requested to be sent to the hospital 
because he did not want to hurt himself or anyone else.  He 
was asked to return the next day, which he did, and at that 
time he requested stronger medication for sleeping and for 
his nerves.  He was issued a set of ear plugs.  

The appellant was seen during service on November 24, 1974 
for a suicide gesture, a superficial cut on the left wrist.  
It required no sutures.  He was found to be alternatively 
detached and combative and was admitted to the hospital.  On 
hospital psychiatric ward admission, he was noted to have a 
history of suicide threats.  That evening, the appellant 
reported that he was losing control.  On examination, the 
appellant appeared appropriate in manner, stating that it had 
been an idiotic mistake to have been hospitalized, and that 
he had run out of medications and was becoming progressively 
more anxious.  No evidence of delusions or hallucinations was 
present, and the appellant was oriented times three.  The 
diagnosis was that of maladjustment, situational, acute, 
moderate, manifested by symptoms of depression, feelings of 
low self esteem, and a suicide gesture of low lethality.  
Stressors were considered to be moderate, and included his 
recent arrival in Europe, separation from family, a severe 
predisposition, and previous psychiatric treatment for 
paranoid schizophrenia.  This was considered to result in no 
impairment for further military duty.  He was thought to be 
improved and he returned to full duty with follow-up therapy.  

In December 1974 during service, the appellant's record was 
screened, with notation that derogatory information was 
included which would preclude him from handling classified 
materials.  

The appellant was seen during service for hyperventilation 
syndrome in April 1975.  At that time, the appellant 
expressed fear of heart disease as both his parents had 
cardiac disorders.  A history of chronic anxiety depression 
and treatment for paranoid schizophrenia was noted.  The 
appellant indicated that he was presently taking no 
medication.  

In July 1975, the appellant was seen for dizziness after 
running during physical training.  The assessment was that of 
question of overexertion.  

The service personnel records indicate that the appellant was 
AWOL for a total of 60 consecutive days, beginning August 22, 
1975 to October 21, 1975.  The sole reason for his AWOL 
status was determined to be that he was having family 
problems.  

In October 1975, the appellant requested a discharge for the 
good of the service, after he was recommended for trial by a 
special court-martial because of the period of AWOL.  The 
appellant was thought to be too involved with his family.  
His retention was thought not to be in the best interests of 
the service, and it was recommended that he be issued an 
Undesirable Discharge.  An October 1975 separation 
examination report was negative for pertinent complaint or 
diagnosis.  

The post-service medical evidence is pertinent for the 
diagnosis and treatment of schizoaffective disorder, bipolar 
type, intermittent explosive disorder, and personality 
disorder, on private examination in March 1991, as well as 
paranoid schizophrenia on VA examination in December 1991.  

Verification of service from the National Personnel Medical 
Records Center (NPRC) was completed in August 1991 and again 
in November 1991.  The NPRC indicates that the appellant's 
discharge was under other than honorable conditions.  

An August 1993 Memorandum of Consideration of the Department 
of the Army, Board for Correction of Military Records, 
indicated that the appellant's security clearance had been 
revoked in November 1974 due to an apparent suicide attempt, 
that the appellant had been AWOL for 60 days beginning August 
22, 1975, that as a result, charges had been referred for a 
trial by court-martial, and that the commander had been 
unable to determine the reason for the AWOL, but indicated 
that, prior to the AWOL, the appellant's conduct and 
efficiency had been good.  It was noted that, following 
consultation with a military attorney, the appellant had 
voluntarily requested separation for the good of the service 
in lieu of a trial by court-martial for an offense which was 
punishable by a bad conduct or dishonorable discharge.  The 
appellant indicated at the time that he understood the nature 
of the charges, as well as the consequences and the 
alternatives, and that he understood that he probably would 
receive a discharge under other than honorable conditions.  
He was informed of the consequences of such a discharge, 
including the denial of some VA benefits.  

The Memorandum also noted that the appellant had been 
discharged, in absentia, on November 12, 1975, with 
approximately 2 years, 8 months and 18 days of creditable 
service and 65 total days lost for that entire period.  It 
was noted that a discharge under other than honorable 
conditions was normally considered appropriate but that, at 
the time of the appellant's discharge, regulations provided 
for the issuance of an undesirable discharge.  The 
appellant's application for correction was denied as it was 
found to have been not timely filed, with notation that the 
record revealed insufficient justification to conclude that 
it would have been in the interest of justice to grant the 
relief requested or to excuse the appellant's failure to file 
within the authorized time limit.  

In November 1993, the appellant's sworn testimony was 
obtained at a hearing before this Member of the Board.  He 
testified that, prior to his August 1975 AWOL, he was having 
difficulty with being overseas for the first time and being 
separated from his wife and that he was particularly upset 
with the news that his wife was having trouble with their 
first child.  The appellant explained that he was in the 
United Stated at the end of a period of authorized leave when 
he decided not to return to Germany, and that it was at that 
time he was placed on AWOL status.  The appellant explained 
that it would have been difficult to just reverse his 
misconduct in staying in the United States as his return to 
active duty in Germany would have meant extensive travel and 
expense.  The appellant explained, while AWOL, he continued 
to live with his family and that he made no attempt to 
relocate or hide from the military authorities.  He explained 
that, during his AWOL, he remained on Thorazine medication, 
but that this did not control his excessive worry.  He stated 
that he believed he should have been given better psychiatric 
care in service prior to his AWOL, from the time of his 
suicide gesture and hospitalization in November 1974.  He 
alternatively argued that he should have been given a medical 
discharge in November 1974, a time when his security 
clearance was revoked.  The appellant also testified that he 
received private treatment from Dr. Joseph during his AWOL 
status.  

An April 1996 lay statement of [redacted] indicated that the 
appellant had been having difficulty in making rational 
decisions on returning from the service, and that, since his 
discharge, he had become short of temper and nervous, was 
unable to keep his mind on anything, and was somewhat 
abusive.  

An April 1996 joint lay statement of Mr. and Mrs. [redacted]
indicated that, upon return from Germany, the appellant's 
outlook on life had changed, that he would have sudden 
unexplained anger and would occasionally become silent and 
act like he was somewhere else.  

Correspondence was received at the RO in May 1996 from the 
Joseph Medical Center indicating that no treatment records 
regarding the appellant had been found.  


II.  Analysis

It is noted, as an initial matter that, in order to qualify 
for VA benefits, a claimant must first demonstrate that 
he/she, or the party upon whose service the claimant 
predicates the claim, had the status of being a "veteran" 
within VA regulations.  Crooper v. Brown, 6 Vet.App. 450, 452 
(1994); Struck v. Brown, 9 Vet.App. 145, 152 (1996); Aguilar 
v. Derwinski, 2 Vet.App. 21 (1991).  Moreover, a person 
seeking to establish veteran status must do so by a 
preponderance of the evidence, and the benefit of the doubt 
doctrine is not applicable to the determination of such 
status.  

For purposes of VA benefits, a "veteran" is a person 
discharged or released from active service under conditions 
other than dishonorable.  38 U.S.C.A. § 101(2).  (West 1991 & 
Supp. 1998).  If the former service member did not die in 
service, VA pension, compensation, or dependency and 
indemnity compensation benefits are not payable unless the 
period of service upon which the claim is based was 
terminated by discharge or release under conditions other 
than "dishonorable."  38 C.F.R. § 3.12(a) (1997).  

A discharge or release for certain offenses, including a 
discharge under other than honorable conditions if it is 
determined that is was issued because of willful and 
persistent misconduct, is considered to have been under 
dishonorable conditions, so as to constitute a bar to the 
payment of VA pension, compensation, or dependency and 
indemnity compensation benefits.  38 C.F.R. § 3.12(a) and 
(d)(4).  

A discharge or release from service under one of certain 
specified conditions, including willful and persistent 
misconduct, is a bar to the payment of benefits unless it is 
found that the person was insane at the time of committing 
the offense causing such discharge or release or unless 
otherwise specifically provided.  38 U.S.C.A. § 5303(b); 38 
C.F.R. § 3.12(b).  

In the case immediately on appeal, the RO's July 1992 
Administrative Decision found that the appellant's November 
1975 discharge from service, which had been issued under 
other than honorable conditions, was issued under 
dishonorable conditions for VA purposes due to his willful 
and persistent misconduct in being AWOL for a 60-day period 
of time from August 22, 1975 to October 21, 1975.  In finding 
so, the RO noted that, when the appellant surrendered to 
military authorities, he had requested to be discharged 
rather than to have charges filed against him, that his 
attitude and motivation had been poor, that he had no desire 
to perform further military service or undertake further 
rehabilitation.  The RO additionally found that there was 
noting in the record to indicate that the appellant could not 
distinguish right from wrong and adhere to the right.  

Since the time of the RO's July 1992 Administrative Decision, 
the appellant has asserted that he had been mentally unstable 
prior to his discharge, so as to constitute a defense to the 
finding of willful and persistent misconduct.  

An insane person is defined for VA purposes, as one who, 
while not mentally defective or constitutionally psychopathic 
(except when a psychosis has been engrafted upon such basic 
condition), exhibits, due to disease, a more or less 
prolonged deviation from his normal method of behavior; or 
who interferes with the peace of society; or who has so 
departed (become antisocial) from the accepted standards of 
the community to which by birth and education he belongs as 
to lack the adaptability to make further adjustments to the 
social customs of the community in which he resides.  
38 C.F.R. § 3.354(a).  

When a rating agency is concerned with determining whether a 
appellant was insane at the time he committed an offense 
leading to his court-martial, discharge or resignation, it 
will base its decision on all the evidence procurable 
relating to the period involved, and apply the definition in 
paragraph (a) of this section.  38 C.F.R. § 3.354(b).  

Insanity as defined under section 3.354(a) must be 
demonstrated to have existed at the time of the commission of 
an misconduct leading to discharge from service in order to 
negate the intent necessary for the misconduct to be 
considered willful.  38 C.F.R. § 3.1(n); Cropper v. Brown, 6 
Vet.App. 450 (1994); Struck v. Brown, 9 Vet.App. 145 (1996).  
However, the Court has held that the defense of insanity may 
be used where a claimant has received an other than honorable 
discharge due to acts of misconduct over which he ultimately 
had control but failed, in fact, to control.  Cropper, at 
453.  Conversely, the defense may be used properly where the 
claimant has received a dishonorable discharge due to some 
defect or reason, from disease or mental deficiency, which is 
beyond his control.  Id.  

In the present case on appeal, the service medical records 
demonstrate that the appellant received treatment for a 
psychiatric problem variously diagnosed as paranoid 
schizophrenia and situational maladjustment disorder, as well 
as a superficial, nonlethal suicide "gesture."  
Significantly, no psychiatric disorder was found on 
separation examination in November 1975, and the claims file 
includes no clinical evidence that the appellant was insane 
as defined by regulation.  Accordingly, the Board is unable 
to find clinical evidence to support any assertion that the 
appellant was insane at the time of his AWOL or at any other 
time during service.  

While the April 1996 lay statements of friends and family 
indicate that the appellant appeared to be nervous and not 
mentally well at the time of his AWOL in 1975, these lay 
statement are insufficient to prove the matter as the Court 
has held that lay persons are not competent to offer opinions 
as to questions of medical diagnosis.  Grottveit v. Brown, 5 
Vet. App. 91 (1993).  The Court notes that such a lay 
statement can certainly provide an eyewitness account of a 
appellant's visible symptoms, as the capacity of a witness to 
offer such evidence is different from the capability of a 
witness to offer evidence that requires medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
these lay statements tend to advance an unsupported medical 
conclusion-that the appellant was insane at the time of his 
AWOL or thereafter during service.  

A discharge or release from service because of willful and 
persistent misconduct is considered to have been issued under 
dishonorable conditions.  This includes a discharge under 
other than honorable conditions, if it is determined that it 
was issued because of willful and persistent misconduct.  
However, a discharge because of a minor offense will not be 
considered willful and persistent misconduct is service was 
otherwise honest, faithful and meritorious.  38 C.F.R. 
§ 3.12(d)(4).  

The Board is unable to find that the appellant's period of 
AWOL was such as to be called a minor offense as an exception 
to willful and persistent misconduct.  Specifically, in the 
case presently on appeal, the appellant is shown to have been 
given a Undesirable Discharge Certificate in November 1975, 
after requesting a separation for the good of the service in 
lieu of a trial by a special court-martial for the 60-day 
period of AWOL.  The Court has held that AWOL is not the sort 
of offense which can be characterized as a minor offense so 
as to constitute an exception to willful and persistent 
misconduct.  Stringham v. Brown, 8 Vet.App. 445 (1996); 
Cropper, supra.  In the Stringham case, the Court, citing 
Cropper, noted that all of the offenses at issue, which 
included periods of AWOL, were not minor as a matter of law 
because they were the type of offenses that would interfere 
with [the] appellant's military duties, indeed preclude their 
performance, and thus could not constitute a minor offense.  
In the instant case, the appellant's period of AWOL, and his 
apparent refusal to perform further service would be the kind 
of offense which would interfere with his military duties.  

The Board notes that the appellant was provided counsel and 
advised that the charge was an offense punishable by a bad 
conduct or dishonorable discharge and that the consequences 
of such a discharge included the denial of some VA benefits.  
At that time, with advice of counsel, the appellant admitted 
his guilt and indicated that he understood the nature of the 
charges, the consequences and the alternatives, that he would 
receive a discharge under other than honorable conditions, 
and that he was advised of the consequences of such a 
discharge, including the denial of VA benefits.  The RO has 
determined that his discharge was given under circumstances 
constituting willful and persistent misconduct, as considered 
by the provisions of 38 C.F.R. § 3.12(d)(4).  

When all the evidence is assembled, the VA is responsible for 
determining whether the preponderance of the evidence 
supports the claim which if not the case, the claim must be 
denied.  38 U.S.C.A. § 5107 (West 1991); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  The Board finds 
that the preponderance of the evidence is against the claim, 
as set discussed hereinabove.  In so finding, the Board 
acknowledges the effort of the RO to obtain copies of any 
pertinent private treatment records which might have 
supported the appellant's claim.  While it is unfortunate 
that treatment records of Dr. Joseph (reportedly from 1975) 
appear to no longer exist, the Board must evaluate the claim 
based on the evidence of record.  In this regard, it is noted 
that the burden is on the appellant to demonstrate that he 
was entitled to VA benefits by a preponderance of the 
evidence and that the benefit-of-the-doubt doctrine is not 
applicable to that determination of eligibility status.  
Struck, supra.  




ORDER

The character of the appellant's discharge from a period of 
service from January 2, 1973 to November 12, 1975 constitutes 
a bar to VA pension, compensation, and dependency and 
indemnity compensation benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 



